Citation Nr: 1117915	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-18 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Muskogee, Oklahoma


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to February 1974.  The Veteran died in February 2006.  The appellant in this claim is his daughter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2007 and March 2008 decisions by the Department of Veterans Affairs (VA) Muskogee Education Center, located at the Muskogee, Oklahoma, Regional Office (RO), which denied the appellant's claim for DEA.  

The appellant was scheduled for Board video conference hearing in August 2010, which she requested be postponed.  A second Board video conference hearing was scheduled for February 2011, for which the appellant did not appear.  Subsequently, she has not provided any explanation for the failure to appear nor has she requested another rescheduled hearing.  The case, therefore, will be processed as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704.

In a brief presented by the appellant's representative in April 2011, a service connection claim for the cause of the Veteran's death was raised and it was argued that this claim was inextricably intertwined with the claim for eligibility for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C. Chapter 35, on appeal.  As will be explained herein, the Board finds that adjudication of the appellant's claim for VA educational benefits must be deferred pending the outcome of the adjudication of the recently raised service connection claim for the cause of the Veteran's death.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined)).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

In regard to a claim for DEA, for the purposes of survivors' and dependents' educational assistance under Chapter 35, Title 38, United States Code, the child, spouse, or surviving spouse of a Veteran will have basic eligibility if certain conditions are met, including that the Veteran was discharged from service under conditions other than dishonorable, or died in service, and, a permanent and total service-connected disability was in existence at the date of the Veteran's death, or that the Veteran died as a result of a service-connected disability.  38 U.S.C.A. § 3500, 3501(a)(1), 3510 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.807(a), 21.3021 (2010).

The record currently available to the Board indicates that the Veteran died in February 2006.  His certificate of death shows that he died of cardiopathy, present for years prior to his death.  The Veteran's DD 214 Form reflects that he received a Vietnam Service Medal and a Vietnam Campaign Medal.  On August 31, 2010, the provisions governing service connection on a presumptive basis due to exposure to herbicides during service in Vietnam were revised to add ischemic heart disease, including arteriosclerosis vascular disease and coronary artery disease.  See 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).  At this point, it is not clear what form or specific diagnosis the Veteran's fatal cardiopathy took.  However, DEA benefits would be available if service connection for the cause of the Veteran's death were to be established.  Essentially, eligibility for the DEA benefits in this case is contingent upon a determination addressing the service connection claim for the cause of the Veteran's death.

In a brief presented by the appellant's representative in April 2001, it was pointed out that a service connection claim for the cause of the Veteran's death had never been adjudicated and was an issue that was inextricably intertwined with and should be resolved prior to addressing the appellant's claim for VA educational benefits.  The Board finds the current claim for DEA, pursuant to 38 U.S.C., Chapter 35, is inextricably intertwined with the claim for service connection for the cause of the Veteran's death; therefore, it must be remanded for additional development.  Because the resolutions of the claims are inextricably intertwined, it would be premature for the Board to decide the DEA claim at this juncture, prior to addressing the service connection claim for the cause of the Veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated); and see Smith v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001).  

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter to the appellant.  The letter should notify her of the information and evidence necessary to substantiate a claim for DEA benefits under 38 U.S.C. Chapter 35, as well the underlying claim for the cause of the Veteran's death.  The appellant should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Prior to readjudicating the claim for DEA benefits under 38 U.S.C. Chapter 35, the RO is requested to adjudicate in the first instance the inextricably intertwined issue of entitlement to service connection for the cause of the Veteran's death, which has also been raised by the appellant.  

In so doing, the RO is requested to satisfy applicable notification and procedural obligations as they pertain to the cause of death claim.  In addition, any development of the cause of death claim should be undertaken as warranted, to include obtaining the Veteran's medical records and obtaining an opinion, if necessary, in order to ascertain whether ischemic heart disease was the cause of his death, or whether his death is otherwise service-connected. 

The appellant is advised that the service connection claim for the cause of the Veteran's death is not currently in appellate status and will only warrant appellate consideration if: a timely notice of disagreement is filed after the initial adjudication of the claim; a statement of the case is issued; and a timely substantive appeal is filed.  

3.  Following completion of the above, re-adjudicate the claim for DEA.  If any benefit on appeal is not granted to the appellant's satisfaction, furnish the appellant and her representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

